Citation Nr: 0632628	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  04-27 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to service connection for peripheral neuropathy, 
claimed as secondary to Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Arizona Department of Veterans 
Services



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1968 to July 1969.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a September 2003 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in February 2006, when the claim 
for service connection was reopened and remanded on de novo 
review for further development of the evidence.  


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's peripheral neuropathy is not shown to be 
related to his service, to include exposure to herbicides in 
Vietnam.


CONCLUSION OF LAW

Service connection for peripheral neuropathy is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.313 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi,  16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  While he did not receive 
complete notice prior to the initial rating decision, a May 
2004 letter provided certain essential notice prior to the 
readjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  February 2003, May 2004, and February 
2006 letters explained the evidence necessary to substantiate 
his claim, the evidence VA was responsible for providing, the 
evidence he was responsible for providing, and advised him to 
submit any evidence or provide any information he had 
regarding his claim.  He has had ample opportunity to 
respond/ supplement the record and is not prejudiced by any 
technical notice deficiency (including in timing) that may 
have occurred earlier in the process.  Additionally, in 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the May 2006 supplemental statement of the case 
informed the veteran of disability rating and effective date 
criteria.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in February 2006.  The 
veteran has not identified any pertinent evidence that 
remains outstanding; in an April 2006 VCAA notice response he 
stated he had no other information or evidence to 
substantiate his claim.  Thus, VA's duty to assist is also 
met.  Accordingly, the Board will address the merits of the 
claim.


B.	Factual Background

Service medical records (SMRs) are negative for diagnosis, 
complaints, clinical findings, or treatment related to or 
associated with peripheral neuropathy.  SMRs contain 
complaints of foot pain in the plantar surface, but no 
numbness or tingling was reported.  The veteran was medically 
discharged because of bronchial asthma; physical exam 
findings upon medical discharge exam were otherwise normal. 

Service personnel records show the veteran was stationed in 
the Republic of Vietnam from January 1969 to February 1969.

A May 1998 electromyogram of the upper extremities shows 
severe carpal tunnel syndrome bilaterally, with no signs of 
denervation.  The veteran reported he had been experiencing 
numbness in his feet for the past couple of months.

A June 1998 private medical record from Dr. M. G., a 
neurologist, notes the veteran had the beginnings of a 
sensory neuropathy.  A metabolic screen for neuropathy was 
normal and a MRI of his neck showed spondylitic 
abnormalities, bulging discs with some bone spurs, but 
"nothing of any great consequence."  

July 1998 nerve conduction studies revealed no overt evidence 
of neuropathy or denervation in the lower extremities.  The 
median nerve in the right upper extremity had improved since 
the May 1998 electromyogram.  

An October 1998 private medical record from Dr. M. G., notes 
the veteran's symptoms of peripheral neuropathy were 
"becoming a little bit more flagrant;" he had lost 
sensation into the mid-forearm and mid-calf.  Dr. M. G. 
believed they were dealing with peripheral neuropathy.  
Subsequent electromyography/ nerve conduction studies were 
normal for the right upper and lower extremities and there 
was "no elect evidence of peripheral neuropathy."  The 
veteran had moderate bilateral carpal tunnel syndrome, but no 
denervation.  

A December 1998 letter from Dr. M. G. states that the veteran 
has mild cervical stenosis and that symptoms of numbness in 
his lower limbs are likely related to his cervical cord.  

An April 1999 record from Dr. M. G. notes the veteran had 
undergone carpal tunnel surgery and that all upper extremity 
symptoms had resolved, but that he had developed a 
paresthetic sensation in his lower extremities that appeared 
to be peripheral neuropathy.  

A June 1999 private electromyography/ nerve conduction study 
of the lower extremities revealed mild axonal neuropathy.  On 
VA Agent Orange examination the veteran reported decreased 
sensation in his toes.  

A July 1999 record from Dr. M. G. states that nerve 
conduction studies show "a mild, mild form of axonal 
neuropathy" that "may well be related" to Agent Orange 
exposure, but that the veteran "has been out of Vietnam for 
a good number of years, and the symptoms of the paresthesias 
in his lower limbs have only been present for the last few 
years."  The veteran's symptoms of neuropathy were tingling 
sensations that were not disabling.

An August 2000 letter from Dr. M. G. says that the veteran's 
sensory neuropathy may have some cause in Agent Orange 
exposure and that he has no other answer for it.  

On July 2002 VA neurological evaluation, results from 
electromyography and nerve conduction velocity tests of the 
veteran's lower extremities were considered abnormal.  The 
veteran's feet were cold and numb to touch; he felt pins and 
needles and electrical shocks that traveled up his lower 
extremities and made him jump.  The veteran noted he had 
lived with this condition for ten years.  The examiner 
concluded he had peripheral neuropathy, questioned type.

VA treatment records from July 2002 to March 2005 note the 
veteran had Agent Orange exposure and that he has a current 
diagnosis of peripheral neuropathy.  

In an October 2002 statement, the veteran noted that while in 
Vietnam he was exposed to areas sprayed with Agent Orange and 
ate food from crop fields that were probably sprayed with 
Agent Orange.  

On July 2003 VA examination (for post-traumatic stress 
disorder), the veteran mentioned his problems with lower 
extremity neuropathy and that he had applied for service 
connection for the condition based on his exposure to Agent 
Orange.  The examiner provided an Axis III diagnosis of 
peripheral neuropathy of the feet.

In an August 2004 statement, the veteran stated that the 
symptoms of his peripheral neuropathy had "existed post 
1969" but that he did not know anything about the condition 
and was not formally diagnosed with it until 1999.  

On February 2006 VA examination, the veteran saw two 
examiners.  The first examiner provided a diagnosis of 
"peripheral neuropathy, bilateral lower extremities 
stocking-glove distribution, of undetermined etiology with 
antecedent Agent Orange exposure", but did not give an 
etiology opinion.  On neurology examination, the veteran 
reported he had experienced symptoms of peripheral neuropathy 
for at least ten years, but did not pay any attention to them 
until he attended an Agent Orange seminar in 1999.  He 
reported that his symptoms of numbness and pins and needles 
are aggravated by climbing or walking and that he gets 
"random electric shocks traveling from his feet up his legs, 
which are more severe in pain and frequently associated with 
involuntary jumping of his legs."  The diagnosis was 
peripheral neuropathy and, after reviewing the claims file, 
the examiner provided the following opinion:

To date, no etiology for the neuropathy has been 
found.  This neuropathy is chronic and very 
slowly progressing, and per patient history has 
been going on at least since 1999. . . . Although 
no definite etiology for the [veteran's] 
peripheral neuropathy has been found, 
approximately 25% of the cases of peripheral 
neuropathy never have a definitive etiology.  The 
time course of his symptoms, i.e. development in 
1998, nearly 30 years after his presumed 
exposure, do not meet the criteria for either 
acute or subacute neuropathy.  Dr. [M. G.'s] 
statement, that the neuropathy "may have some 
cause in the agent orange he is professing" is a 
very cautious one, and does not imply that he 
thinks agent orange, is the definite cause.  
Therefore, given that the patient's neuropathy 
does not meet VA criteria for acute or subacute 
neuropathy, that absence of a decisive cause is 
common in peripheral neuropathy patients, and 
there is no definite evidence linking his 
peripheral neuropathy to agent orange exposure, 
it is less likely than not that his peripheral 
neuropathy is related to his agent orange 
exposure. 

C.	Legal Criteria and Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease, including acute and 
subacute peripheral neuropathy, manifested to a degree of 10 
percent or more (within a year of the last exposure to an 
herbicide agent during service for acute and subacute 
peripheral neuropathy), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. §§ 1112, 
1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  Veterans who, 
during active service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed to an 
herbicide agent, unless there is affirmative evidence of non-
exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

Acute or subacute peripheral neuropathy is defined by 
regulation as:  Transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  See Note 2 
following 38 C.F.R. § 3.309(e).  The record does not contain 
evidence that shows the veteran's peripheral neuropathy fits 
this definition.  As peripheral neuropathy other than acute 
or subacute is not among the listed diseases associated with 
Agent Orange exposure, the presumptive provisions of 
38 U.S.C.A. § 1116 do not apply.  

However, the United States Court of Appeals for the Federal 
Circuit has held that when a claimed disorder is not included 
as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Thus, 
service connection may still be shown by competent and 
probative evidence that the veteran's peripheral neuropathy 
is somehow related to service (including to Agent Orange 
exposure therein).  See id.  

When there is an approximate balance in the evidence 
regarding service origin, reasonable doubt is to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Once the evidence is assembled, the Board is 
responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; 
if the evidence is in support of the claim or is in equal 
balance, the claim is allowed. 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Significantly, it is presumed based on his service in Vietnam 
(and is not in question) that the veteran was exposed to 
herbicides/Agent Orange in service.  The record includes 
medical evidence that supports his claim and medical evidence 
that is against his claim.  Evidence in support of (or 
tending to support) the veteran's claim includes the August 
2000 opinion from Dr. M. G. and VA treatment records noting 
the veteran was exposed to Agent Orange and that he currently 
has a diagnosis of peripheral neuropathy.  Evidence against 
his claim includes the February 2006 VA examiner's opinion.  
When evaluating this evidence, the Board must analyze its 
credibility and probative value, account for evidence which 
it finds to be persuasive or unpersuasive, and provide 
reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Dr. M. G.'s opinion states that the veteran's neuropathy may 
have some cause in Agent Orange exposure and that he "has no 
answer other than the Agent Orange."  However, this opinion 
is not stated in terms of sufficient probability (i.e., at 
least as likely as not) and does not provide rationale for 
the conclusion (other than that he has "no answer other than 
Agent Orange".  A bare conclusion, even one reached by a 
medical professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  The probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support [the] 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999); see 
also Black v. Brown, 5 Vet. App. 177, 180 (1995).  Dr. M. G. 
does not explain any other potential causes that he has ruled 
out, and does not address the possibility that the veteran's 
peripheral neuropathy is of undetermined etiology.  Notably, 
in July 1999, when Dr. M. G. first suggested peripheral 
neuropathy might "well be related" to the veteran's 
exposure to Agent Orange, he questioned the possibility of 
such a relationship because the veteran's exposure was "a 
good number of years" ago, but his symptoms had only 
appeared in the last few years.  He does not explain why his 
opinion might now be different.  The VA treatment records 
noting the veteran has peripheral neuropathy and that he was 
exposed to Agent Orange do not specifically link the 
peripheral neuropathy to the Agent Orange exposure.  Thus, 
they do not have substantial probative value. 

In contrast, the February 2006 VA neurologist's opinion notes 
the uncertainty and cautiousness of Dr. M. G.'s conclusion 
and that he does not seem to think Agent Orange is definitely 
the cause of the veteran's peripheral neuropathy.  In 
concluding that "it is less likely than not" that the 
veteran's neuropathy is related to Agent Orange exposure, she 
finds it important that about 25 percent of peripheral 
neuropathy cases have no definitive etiology and that there 
is no evidence linking the veteran's neuropathy to Agent 
Orange exposure.

The veteran's own statements relating his peripheral 
neuropathy to Agent Orange exposure are not competent 
evidence, as he is a layperson, and lacks the training to 
opine regarding medical etiology.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

In summary, greater weight may be placed on one physician's 
opinion over another's depending on factors such as reasoning 
employed by the physicians, and whether or not and to what 
extent they review prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  Here, in 
weighing the respective medical opinions, the February 2006 
VA examiner's opinion must be given the greatest probative 
weight, as it is supported by detailed findings; couched in 
terms of greater certainty; and provides a better explanation 
of the rationale for the opinion given.  Hence, the 
preponderance of the evidence is against the claim and it 
must be denied.


ORDER

Service connection for peripheral neuropathy is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


